Citation Nr: 0820843	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Whether the veteran filed a timely claim for payment or 
reimbursement of unauthorized medical expenses incurred on 
September 11, 2005.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on September 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York. 

The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred on September 11, 2005 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Veterans Health Administration 
(VHA), in Washington, DC.


FINDING OF FACT

The veteran's claim for payment or reimbursement for 
unauthorized medical expenses incurred on September 11, 2005 
was received within 90 days after he was notified that a 
third party (Medicare) had denied payment.  


CONCLUSION OF LAW

The veteran's claim for payment or reimbursement of 
unauthorized medical expenses incurred on September 11, 2005 
was timely filed.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1004(d)(4) (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Whether the veteran filed a timely claim for payment or 
reimbursement of unauthorized medical expenses incurred on 
September 11, 2005.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Law and Regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004.

Analysis

In this case, the veteran received emergent medical care for 
a nonservice-connected condition at Moses Ludington Hospital 
on September 11, 2005.  His claim for payment of unauthorized 
medical expenses was received on January 13, 2006.  In the 
decision on appeal, the VAMC determined that the veteran's 
claim was untimely because it was not filed within 90 days of 
the emergency treatment.  

On review, the Board finds that the claim was indeed timely 
filed.  While the Board agrees that the veteran's claim was 
not filed within 90 days of the emergency treatment, it notes 
that in this case the latest possible date for filing a claim 
for payment was in February 2006.  That is, the evidence of 
record includes a Medicare Summary Note dated November 22, 
2005 wherein the veteran was advised that he had been denied 
medical coverage under Medicare for the emergency treatment 
provided on September 11, 2005.  This clearly reflects the 
veteran's attempt to obtain payment for the treatment from a 
third party.  Therefore, the veteran had until sometime in 
February 2006 (90 days from the November 2005 notice) to file 
his claim for payment.  The Board points out that the veteran 
is required to file a claim within 90 days of the latest of 
the following: the date that the veteran was discharged from 
the facility that furnished the emergency treatment or the 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004(d).

Based on the above, the Board finds that the veteran's claim 
for payment of unauthorized medical expenses incurred on 
September 11, 2005 was timely filed.  


ORDER

The veteran's claim for payment or reimbursement of 
unauthorized medical expenses incurred on September 11, 2005 
was filed timely; to that extent only, the appeal is granted.


REMAND

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on September 11, 2005.

Having determined that the veteran's claim for payment or 
reimbursement of unauthorized medical expenses was timely 
filed, the VAMC must now address the underlying merits of the 
claim.  That is, it should be decided whether the veteran 
satisfies all of the criteria enumerated in 38 C.F.R. 
§ 17.1002.  



Accordingly, the case is REMANDED to the VHA for the 
following action:

Adjudicate the veteran's claim for 
payment or reimbursement of 
unauthorized medical expenses incurred 
on September 11, 2005.  If the benefit 
sought is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
include citation to all pertinent laws 
and regulations - including 38 C.F.R. 
§ 17.1002.  Give the veteran and his 
representative time to respond to the 
SSOC.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


